Name: 2008/148/EC: Council Decision of 22Ã March 2007 concerning the conclusion of an Agreement in the form of an Exchange of Letters recording the common understanding renewing and modifying the Agreement on international cooperation on research and development activities in the domain of intelligent manufacturing systems (IMS) between the European Community and Australia, Canada, the EFTA countries of Norway and Switzerland, Korea, Japan and the United States of America
 Type: Decision
 Subject Matter: cooperation policy;  technology and technical regulations;  research and intellectual property;  European construction;  international affairs
 Date Published: 2008-02-27

 27.2.2008 EN Official Journal of the European Union L 53/19 COUNCIL DECISION of 22 March 2007 concerning the conclusion of an Agreement in the form of an Exchange of Letters recording the common understanding renewing and modifying the Agreement on international cooperation on research and development activities in the domain of intelligent manufacturing systems (IMS) between the European Community and Australia, Canada, the EFTA countries of Norway and Switzerland, Korea, Japan and the United States of America (2008/148/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 170, in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 establishing the sixth framework programme of the European Community for research, technological development and demonstration activities, contributing to the creation of the European research Area and to innovation (2002 to 2006) (2) provides for international cooperation in the field of manufacturing research. (2) Decision No 1982/2006/EC of the European Parliament and of the Council of 18 December 2006 concerning the seventh framework programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (3), provides for a continuance of international cooperation. (3) An agreement was concluded by exchanges of letters between the Community and Australia, Canada, the EFTA countries of Norway and Switzerland, Korea, Japan and the United States of America (4) recording the common understanding on the principles of international cooperation on research and development activities in the domain of intelligent manufacturing systems (hereinafter the IMS Agreement). The IMS Agreement expired in April 2005. As it appeared to be an added value in enhancing research in the field of intelligent manufacturing systems, the Commission requested a negotiation mandate to renew the IMS Agreement. (4) By Decision of 29 November 2005, the Council authorised the Commission to negotiate on behalf of the Community with Australia, Canada, the EFTA countries of Norway and Switzerland, Korea, Japan and the United States of America the renewal and modification of the IMS Agreement. (5) Negotiations were held in accordance with the negotiation mandate and the results are integrated in the Terms of Reference for the international cooperation activities in the field of intelligent manufacturing systems, which set out the framework for the cooperation. These Terms of Reference are attached to an Agreement in the form of an Exchange of Letters recording the common understanding renewing and modifying the Agreement on international cooperation on research and development activities in the domain of intelligent manufacturing systems (IMS) between the European Community, Australia, Canada, the EFTA countries of Norway and Switzerland, Korea, Japan and the United States of America (hereinafter the Agreement in the form of an Exchange of Letters). Modifications of the previous scheme relate to the governance of IMS and it budgetary operations. (6) The IMS Terms of Reference stipulate that the chair of the IMS governance rotates among the participants in the IMS scheme. In order to fulfil this duty, it is provided for the Community to host the interregional IMS secretariat in Europe. (7) The Agreement in the form of an Exchange of Letters should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters recording the common understanding renewing and modifying the Agreement on international cooperation on research and development activities in the domain of intelligent manufacturing systems (IMS) between the European Community and Australia, Canada, the EFTA countries of Norway and Switzerland, Korea, Japan and the United States of America is hereby approved on behalf of the Community. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community (5). Done at Brussels, 22 March 2007. For the Council The President W. TIEFENSEE (1) Opinion delivered on 14 December 2006 (not yet published in the Official Journal). (2) OJ L 232, 29.8.2002, p. 1. Decision as amended by Decision No 786/2004/EC (OJ L 138, 30.4.2004, p. 7). (3) OJ L 412, 30.12.2006, p. 1. (4) OJ L 161, 18.6.1997, p. 2 and OJ L 151, 7.6.2001, p. 35. (5) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.